230 F.2d 854
Nathan M. CHEEK, Appellant,v.W. H. HARDWICK, Warden, United States Penitentiary, Atlanta,Georgia, Appellee.
No. 15877.
United States Court of Appeals Fifth Circuit.
March 16, 1956.

Nathan M. Cheek, in pro. per.
James W. Dorsey, U.S. Atty., Harvey H. Tisinger, J. Robert Sparks, Asst. U.S. Attys., Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and RIVES and BROWN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying plaintiff's petition for habeas corpus, complaining: that consecutive sentences of two and five years, which he was serving, had been illegally aggregated into a single seven year term; and that, when petitioner, violating the conditions of his conditional release accorded him on the basis of such aggregation, was recommitted to federal custody to serve the unexpired portion of the maximum terms for which he had been sentenced, he was illegally required to serve excessive time.


2
This contention is clearly without merit.  The action complained of was in accordance with Sections 4161, 4164, and 4205, Title 18 U.S.C.A., Gutterman v. Humphrey, D.C., 99 F. Supp. 422; United States ex rel. Johnson v. O'Donovan, 7 Cir., 178 F.2d 810; Grant v. Hunter, 10 Cir., 166 F.2d 673; Mouse v. United States, D.C., 14 F.2d 202; Sweetney v. Johnston, D.C., 50 F. Supp. 326; Ellerbrake v. King, 8 Cir., 116 F.2d 168; Eyler v. Aderhold, 5 Cir., 73 F.2d 372; Dockery v. Hiatt, 5 Cir., 197 F.2d 333; Bickle v. Hiatt, D.C., 66 F. Supp. 748.


3
The order appealed from is affirmed.